DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and remarks filed 3/28/2022 are acknowledged. Applicant’s election without traverse of Group I in the reply filed on 3/28/2022 is acknowledged.
Claims35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
2.         Information Disclosure Statement filed 1/18/2022 is acknowledged.  

Claim Rejections- 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17,30 and 31 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17  contain the trademark/trade names BENECEL© K4M PH DC and MMETHOCEL© K100 Premium LVCR.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
Claims 30 contains the trademark/trade names OPADRY© white. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. Claim 30 also recites an alcohol-based polymer and the term based renders the claim indefinite because it is not clear what the metes and bounds of the claim are as to what constitutes alcohol based. Furthermore, the claim recites in parenthesis OPADRY® white and the metes and bounds are unclear because it recites a genus alcohol-based polymers and then the species so it is not clear what the polymer is meant to be. Claim 30 also recites a polyvinyl alcohol-based polymer and the term based renders the claim indefinite because it is not clear what these polymers would be such that it constitutes being Polyvinyl alcohol-based. 
Claim 31 recites a copolymer based on ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride and the term “based” renders the claim indefinite because absent a clear definition in the specification on what polymers would be met such that they are based on ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride. It is suggested to delete “based on”.

Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18, 20-21, 23-27, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Appel et al. (US 2008/0299188), Dudhara et al. ( US 2004/0180088), Lee et al. (US 2011/0142889), Gan et al. (US 20120045485), Devane et al. (US 2005/0090554), and Caputo et al. (US 2013/0084312). 
Appel et al. (US 2008/0299188) (hereinafter Appel et al.) disclose controlled release dosage forms with immediate release and enteric coated sustained release core (abstract). The inner core can comprise an osmogene such as sodium carbonate (i.e., gas-generating material). The core comprises a water-permeable coating with port (passageway or opening) (e.g., orifice) (paras 0072, 0078-0079 and 0087 and para 0102). The inner core also contains polymers such as polyethylene glycols and polyoxyethylene glycols (para 0075). The core includes water-swellable polymers (para 0102). In one embodiment, the core consists of more than one or more drug layers and swelling layer comprising a water swellable layer, with coating surrounding these layers (para 0076). Less than about 35 % of active is released within 2 hours (Table 5). Appel et al. disclose inclusion of osmotic agent such as crosslinked PVP (i.e., crospovidione-wicking agent) and sodium  croscarmellose (para 0073). The amounts may be from 5-80 % wt or 10-50 % wt (para 0073). The core containing drug include osmagents (para 0078). Osmagents include succinic acid and sodium chloride and mixtures  (para 0074).  Appel et al. further disclose enteric coating includes starch (para 0145) and inclusion of glidants such as colloidal silicon dioxide, talc and cornstarch (para 0152). While talc was not “anti-tacking” it is noted a composition and its properties are inseparable. The coating can be enteric coating and have 41.7 % Eudragit and 2.5 wt % triethylcitrate in 55.8 % water (para 0177). Anti-tack agents are disclosed and may be from 0.1-10 % by weight of the composition para 0144). Plasticizer may be present from 0.1-25 % (para 0144). Plasticizers such as triethyl citrate are disclosed (para 0144). Appel et al disclose the use of Eudragit as enteric coating so that the sustained release core does not begin to release drug, or at least a substantial portion of the drug in the sustained release core, in the stomach. (para 0142). Appel et al. disclose enteric coating polymers such as Eudragit L30, Eudragit S and Eudragit NE (para 0143).
Appel et al. does not disclose a mixture of sodium bicarbonate and calcium carbonate. 
	Dudhara et al. ( US 2004/0180088) disclose gastric retention controlled drug delivery systems comprising a controlled release core comprising a drug, highly swellable polymer and a gas generating agent, said core being capable of swelling and achieving flotation rapidly while maintaining its physical integrity in gastrointestinal fluids for prolonged periods and rapidly releasing coat composition comprising the same drug as in the core and pharmaceutically acceptable excipients, wherein the coating composition surrounds the core such that the system provides a biphasic release of the drug in gastrointestinal fluids (see abstract and claims 1-2 and 9-10). Examples of drugs used include pyridostigmine, and their salts (para 0048) or carbidopa/levodopa (para 0041). Dudhara et al. teach that gastro retention controlled drug delivery system can be designed such that a large part of the drug is present in the core, and is available as controlled release, while a small part of the drug is present in the coat, and is available as immediate release wherein the coat comprises hydroxypropyl methylcellulose (para 0003 and Table 3). Dudhara et al. disclose amounts of HPMC include 5-25 % (para 0081).  Dudhara et al. disclose generating couple and gas generating agents that may be used include carbonates such as calcium carbonate and sodium bicarbonate and an acid source such as succinic acid (para 0083).  The gas-generating agents are present from 1-50 wt % (para 0083) One of the approaches that has been used for achieving spatial control involves increasing the gastric retention of sustained or controlled drug delivery systems by using a composition containing highly swellable polymers in admixture with a gas-generating agent to form systems that are large in size as well as capable of floating on gastric fluids. It has now become well recognized by those particularly skilled in the art that systems containing swellable polymers will instantly float on gastric fluids because the gas generated and entrapped within the system decreases the density (para 0004).It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the gas generating agents be a combination of sodium bicarbonate and calcium carbonate. One would have been motivated to do so because these gas-generating agents are disclosed as suitable for use by Dudhara and the gas generating agent form systems that are large in size as well as capable of floating in gastric fluids because the gas generated and entrapped within the system decreases the density. It would have been prima facie obvious to one of ordinary skill in the art  before the effective filing date of the instant invention to add the immediate release layer comprising a smaller dosage of pyridostigmine bromide and overcoat for providing  biphasic release (e.g., immediate/extended release) and protecting the immediate release layer with overcoat as disclosed in Dudhara. Dudhara et al. disclose lubricant such as talc can be included from 0.5-40 % (para 0087). Dudhara disclose a low density is achieved by entrapment of the gas generated by the gas generating agent such that the system floats in gastric fluids (para 0090). Appel disclose inclusion of osmogens and mixtures thereof such as mannitol in the core in amounts from 2-70 % (para 0074). Hydrophilic polymers of the core range from about 5 to about 80 % and include hydroxypropyl methylcellulose (para 0073).
	Appel et al. disclose ziprasidone but does not disclose pyridostigmine. Lee et al. (US 2011/0142889) (hereinafter Lee et al.) further disclose core (para 0053-0054) and poorly absorbed therapeutic agents such as pyridostigmine and ziprasidone (paras 0065-0066). Appel et al. disclose coating has from .1 to 25 % by weight plasticizer which is relative to the enteric polymer in a range that overlaps. The osmogene (gas-generating) is present from 2 to 70 % wt of the inner core (para 0074). In cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (See MPEP 2144.05). 
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute ziprasidone for pyridostigmine. One would have been motivated to do so because it was known that gastric retention controlled drug delivery system is useful in providing improved drug delivery for various active agents including pyridostigmine as well as ziprasidone. One skilled in the art would have known to apply a known technique to a known drug such as pyridostigmine or pharmaceutically acceptable salt with a reasonable expectation of success of obtaining a gastro retentive dosage form comprising pyridostigmine as the  active agent of choice. Dudhara further  discloses pyridostigmine as suitable for use in gastric retentive drug delivery systems. 
	Appel et al. does not disclose use of a copolymer based on ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride (1:2:0.2) for the permeable elastic membrane
	Gan et al. (US 20120045485) discloses core surrounded by membrane was well as an acrylic or methacrylic copolymer which can be Eudragit RL (para 0018). 
Both polyvinyl alcohol and ammonio methacrylate co-polymers such as Eudragit RS and Eudragit RL are suitable polymeric materials for forming permeable membrane for use in membrane controlled dosage forms can be made by preparing a core and coating the core with a membrane as taught by Devane et al. (US 2005/0090554)  (see paras 0016-0019, 0120, and 0126). Devane et al. further teaches that the ammonio-methacrylate copolymers swell in water and digestive fluids independently of pH and in the swollen state, they are then permeable to water and dissolved active agents (para 0126). Devane et al. disclose that the permeability of the polymers depends on the ratio of the ethylacrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride groups in the polymer and those polymers having ratios of ethylacrylate, methyl methacrylate and trimethylammonioethyl methacrylate chloride 1:2:02 (Eudragit RL) are more permeable than those of ratios of 1:2:0.1 (Eudragit RS) (para 0026). Devane et al. disclose the coating membranes and functional coatings can also include a material that improves the processing of the polymers such as materials are generally referred to as plasticizers and include those such as triethyl citrate, triacetin, polyethylene glycol, propylene glycol and dibutyl sebacate (para 0136). The amount of plasticizer used in the polymeric material can range from 10 % to 50% based on the weight of the dry polymer (para 0136). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use Eudragit RL as the polymeric material for forming the expandable membrane which is expandable at the site of use and is permeable to body fluid. One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that the use of Eudragit RL would form an expandable membrane with higher permeability. Devane et al. disclose that one or more delivery orifices can be drilled through the selectively permeable membrane wall which is generally permeable to water, but impermeable to the drug and exterior aqueous-based fluid is imbibed through the selectively permeable membrane wall and contacts the drug to form a solution or suspension of the drug and the drug solution or suspension is then pumped out through the orifice as fresh fluid is imbibed through the selectively permeable membrane to equalize the osmotic pressure across the selectively permeable membrane (see para 0107 and 0110).
Caputo et al. (US 2013/0084312) disclose enteric coatings for use and targeted release regions where Eudragit NE are sweallable for tailored release either in duodenum-jejunum or the ileum-colon and Eudragit RS is also swellable and releases in the jejunum-colon and Eudragit RL is swellable and releases in the ileum. (table 1). The enteric coatings have corresponding target regions for release localized control which are listed in Table 1. 
	 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one known enteric polymer (Eudragit of Appel)  for another (Eudragit RS 100 as in Gan, Devane and Caputo)  for the purposes of controlling release to the desired target release region. 
It would have further been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make an orifice passing through the permeable elastic membrane so that the drug can be released through the orifice due to the osmotic pressure across the selectively permeable membrane. 

5.	Claims 1, 19, 27 and 28 are  rejected under 35 U.S.C. 103 as being unpatentable over Appel et al. (US 2008/0299188), Dudhara et al. ( US 2004/0180088), Lee et al. (US 2011/0142889), Gan et al. (US 20120045485), Devane et al. (US 2005/0090554), and Caputo et al. (US 2013/0084312)  as applied to claims 1-18, 20-21, 23-27, 31-34  above, and further in view of Fan (US 2012/0197235).
 	Appel et al. does not disclose pyridostigmine at 50-400 mg. Fan (US 2012/0197235) discloses pharmaceutical compositions with core for delivery of pyridostigmine in amounts of about 30 mg, 60 mg, 90 mg 120 mg 180 mg and 360 mg (paras 0071-0072). Fan discloses that pyridostigmine has a short elimination half-life of approximately 1.78 hours To maintain a maximum therapeutic effect, a sustained serum concentration at an appropriate range during the sleep period would be desirable and may be achieved and controlled release formulations may comprise from 30-360 mg of pyridostigmine (para 0072). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include the pyridostigmine in amounts of 50-300 mg for the purpose of providing an effective sustained serum concentration and effective controlled release of pyridostigmine to provide maximum therapeutic effect.. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

6.	Claims 1 and 29 are  rejected under 35 U.S.C. 103 as being unpatentable over Appel et al. (US 2008/0299188), Dudhara et al. ( US 2004/0180088), Lee et al. (US 2011/0142889), Gan et al. (US 20120045485), Devane et al. (US 2005/0090554), and Caputo et al. (US 2013/0084312)  as applied to claims 1-18, 20-21, 23-27, 31-34  above, and further in view of Rairy et al. (20080200508). 
	Appel et al. does not disclose a seal coat however, Rairy et al. (20080200508) (hereinafter Rairy et al.) disclose a separating layer (seal coat) between the drug-containing core and the delayed release layer is an optional feature and the functions of the separating layer are to provide a smooth base for application of the delayed release layer, to prolong the cores resistance to acid and/or neutral conditions, and improve stability by inhibiting any interaction between drug and delayed release polymer. (para 0111). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have a seal coat between the core and elastic permeable membrane layer for the purposes of provide a smooth base for application of the delayed release layer, to prolong the cores resistance to acid and/or neutral conditions, and improve stability by inhibiting any interaction between rug and delayed release polymer.


	
7.	Claims 1-34  are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al. (WO 2018/232413). 
 This reference has a common inventor with the instant application. 
This provisional rejection might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the copending application was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention either were owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Sandhu et al. (WO 2018/232413) (hereinafter Sandhu et al.) disclose immediate and sustained release formulations (abstract) The dosages forms have a permeable elastic membrane (abstract). The core has a water soluble polymer, an acid and gas generating agent and the membrane that is water insoluble permeable elastic membrane contains a plasticizer that is, for example ethyl acrylate (claim 30). The gas generating agents are the same as instantly claimed as well as the plasticizers (claims 36-37). The active agent is pyridostigmine (claim 4). The dosage form swells within about 45 minutes (claim 5). The water soluble polymer in the matrix core may be polyethylene oxide or hypromellose (claims 9-10). Plasticizer is triethyl citrate (claims 13-15). Immediate release layer is disclosed (claim 19). In certain embodiments there is an opening/orifice running through the membrane. The amounts of plasticizer overlaps (see Examples triethyl citrate).  Tables 5-6 recite Eudragit polymers, triethyl citrate that overlap. The dosage from expand rapidly to prevent passage through the pyloric sphincter and the floating  are rates that overlap. The gastric retention is provided within 1-24 hours. Mannitol is disclosed. Plasticizer such as triethyl citrate may be included as well as talc (e.g.. an anti-tack/glidant Table 5). The Eudragit coating is 74.7 (Table 5). Tables 5 and 11 discloses seal coat and table 11 discloses Opadry II clear. The pyridostigmine dosage forms can contain 180 mg pyridostigmine (Ex 14).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to one of ordinary skill in the art before the effective filing date to have selected various combinations of the various disclosed ingredients in Sandhu et al. such as immediate and extended release with core, having swellable water soluble hydrophilic polymer, acid, gas generating agent and permeable elastic membrane with orifice (as recited in claims 52, 64 and 70) yielding no more than one would expect from such an arrangement. 

8.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


DOUBLE PATENTING
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent 11007145. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a gastro retentive dosage form comprising a matrix core that comprises active agent, swellable water-soluble polymer, an acid and gas-generating agent. The concentration of the swellable water-soluble polymer present overlaps with the instant claims. The differences being that the ‘145 recites “floating” however, the core of both applications contain the gas-generating agent, water-soluble polymer and an acid and it is this combination that contributes to the floating. As such, the instant claims are anticipated by, or would have been obvious over, the reference claims.
Claims 1-34  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,588,863. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a gastro retentive dosage form comprising an immediate release layer and an extended release component wherein the immediate release layer comprises the same active agent (pyridostigmine bromide) and extended release components comprise a core and a permeable elastic membrane surrounding the core,  wherein the core comprises between about 50 mg and about 400 mg pyridostigmine bromide, hydrophilic polymer such as hypromellose, an acid such as succinic acid, gas generating agents such as a carbonate salt, and a bicarbonate salt, wherein the permeable elastic membrane comprises a plasticizer and a copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride in powder form (1:2:0.2).   The concentrations of components of the instant claims and the reference patent overlap considerably or are the same. As such, the instant claims are anticipated by, or would have been obvious over, the reference claims.
Claims 1-34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent 10925833.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a gastro retentive dosage form comprising an immediate release portion and an extended release portion wherein the immediate release portion  comprises the same active agent (pyridostigmine) and the extended release portion comprise a core and a permeable elastic membrane surrounding the core,  wherein the core comprises pyridostigmine bromide, hydrophilic polymer such as hypromellose, an acid, gas generating agents such as a carbonate salt and a bicarbonate salt, wherein the permeable elastic membrane comprises a plasticizer and a copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride in powder form (1:2:0.2), and wherein the dosage form provides an extended release of pyridostigmine. The concentrations of components, e.g. plasticizer, amount mg of pyridostigmine and permeable elastic membrane of the instant claims and the reference application overlap considerably or are the same. As such, the instant claims are anticipated by, or would have been obvious over, the reference claims.
 Claims 1-34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent  No. 10881617. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a gastro retentive dosage form comprising an immediate release layer and an extended release component wherein the immediate release layer comprises the same active agent (pyridostigmine bromide) and extended release components comprise a core, a permeable elastic membrane surrounding the core and an orifice passing through the permeable elastic membrane,  wherein the core comprises between about 50 mg and about 400 mg pyridostigmine bromide, hydrophilic polymer such as hypromellose, an acid such as succinic acid, gas generating agents such as a carbonate salt, and a bicarbonate salt, wherein the permeable elastic membrane comprises a plasticizer and a copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride in powder form (1:2:0.2), and wherein the dosage form provides an extended release of pyridostigmine bromide.  The concentrations of components,  e.g., permeable elastic membrane copolymer and plasticizer etc. of the instant claims and the reference application overlap considerably or are the same. As such, the instant claims are anticipated by, or would have been obvious over, the reference claims.
 Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 10857098.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to gastro retentive dosage form comprising a matrix core and a permeable polymeric membrane surrounding the matrix core, wherein the matrix core comprises an active agent (pyridostigmine bromide), a swellable water-soluble polymer (hypromellose), an acid and a gas-generating agent (a carbonate salt and a bicarbonate salt), and the membrane comprises a plasticizer and a copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride in powder form wherein the membrane contains an orifice.  The concentrations of components, gas-generating agent, swellable water-soluble polymer, plasticizer and elastic membrane  etc. of the instant claims and the reference application overlap considerably or are the same. As such, the instant claims would have been obvious over the reference claims.
Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending application No. 17064949. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a floating gastro retentive dosage form comprising a matrix core and a permeable polymeric membrane surrounding the matrix core, wherein the matrix core comprises an active agent (pyridostigmine bromide), a swellable water-soluble polymer (hypromellose), an acid and a gas-generating agent (a carbonate salt and a bicarbonate salt), and the membrane comprises a plasticizer and a copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride in powder form wherein the membrane contains an orifice.  The concentrations of components, gas-generating agent, swellable water-soluble polymer, plasticizer and elastic membrane  etc. of the instant claims and the reference application overlap considerably or are the same. As such, the instant claims would have been obvious over the reference claims.
Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 US Patent 100918597.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a floating gastro retentive dosage form comprising a matrix core and a permeable polymeric membrane surrounding the matrix core, wherein the matrix core comprises an active agent including pyridostigmine, a swellable water-soluble polymer (hypromellose), an acid  and a gas-generating agent (a carbonate salt and a bicarbonate salt), and the membrane comprises a plasticizer and a copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride.  The concentrations of components, e.g., the swellable water-soluble polymer and plasticizer etc. of the instant claims and the reference application overlap considerably or are the same. As such, the instant claims would have been obvious over the reference claims.
Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10987311. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a gastro retentive dosage form comprising a matrix core and a permeable polymeric membrane surrounding the matrix core, wherein the matrix core comprises an active agent including pyridostigmine, a swellable water-soluble polymer , an acid  and a gas-generating agent (a carbonate salt and a bicarbonate salt), and the membrane comprises a plasticizer and a copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride.  The concentrations of components, e.g., amount in mg of pyridostigmine, etc. of the instant claims and the reference application overlap considerably or are the same. As such, the instant claims would have been obvious over the reference claims.
Claims 1-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 10588863. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a gastro retentive dosage form comprising a matrix core and a permeable polymeric membrane surrounding the matrix core, wherein the matrix core comprises an active agent including pyridostigmine, a swellable water-soluble polymer , an acid  and a gas-generating agent (a carbonate salt and a bicarbonate salt), and the membrane comprises a plasticizer and a copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride.  The concentrations of components, e.g., amount in mg of pyridostigmine, etc. of the instant claims and the reference application overlap considerably or are the same. As such, the instant claims would have been obvious over the reference claims.

CORRESPONDENCE
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615